—In an in rem tax foreclosure action, the appeal is from an order of the Supreme Court, Kings County (Jackson, J.), dated November 30, 1990, which denied the appellant’s motion to vacate so much of a second partial judgment of foreclosure, entered July 2, 1986, as, upon his default in appearing, is against a parcel of real property formerly owned by him.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the record fails to substantiate his claim that he was not served with notice of the foreclosure action. Rather, the affidavit of mailing and the mailing list which appear in the record, viewed in the context of the presumption of regularity which attaches (see, Administrative Code of City of NY § 11-412 [c]), amply demonstrate that he was properly and timely served (see generally, City of Yonkers v Clark & Son, 159 AD2d 535; Matter of Tax Foreclosure Action No. 33, 141 AD2d 437; Matter of Tax Foreclosure No. 35, 127 AD2d 220, affd 71 NY2d 863).
The appellant’s remaining contentions are barred by the conclusive presumption of regularity set forth in Administrative Code § 11-412 (c) (see, Matter of ISCA Enters. v City of New York, 77 NY2d 688, cert denied — US —, 112 S Ct 1263; Lily Pond Enters. v City of New York, 149 AD2d 412; Matter *680of Tax Foreclosure No. 35, supra). Sullivan, J. P., Rosenblatt, Lawrence and O’Brien, JJ., concur.